 

OCT 3 0 2019

istri t
Clerk, U S District Cour
District Of Montana
Billings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 14-117-BLG-SPW-3
Plaintiff,
vs. FINAL ORDER OF FORFEITURE
PABLO COPPOLA,
Defendant.

 

 

THIS MATTER comes before the Court on the United States’ Unopposed
Motion for a Final Order of Forfeiture (Doc. 230). The Court having reviewed
said motion and brief FINDS:

1. The United States commenced this action pursuant to 18 U.S.C. § 2253;

2. A Preliminary Order of Forfeiture was entered on August 14, 2019;

3. All known interested parties were provided an opportunity to respond

and that publication has been effected as required by 18 U.S.C.§ 982(b)(1) and 21
U.S.C. § 853(n)(1);

4. It further appears there is cause to issue a forfeiture order under 18
US.C. § 2253;

IT IS THEREFORE ORDERED, DECREED, AND ADJUDGED:

1. The Motion for Final Order of Forfeiture is GRANTED.

2. Judgment of forfeiture of the following property shall enter in favor of
the United States pursuant to 21 U.S.C. § 853, free from the claims of any other
party:

e $788,872.43 in United States funds seized from TD Ameritrade
account number xxx-xxx927

3. The United States shall have full and legal title to the forfeited
property and may dispose of it in accordance with law.

\¥ pW

DATED this 0 day of October, 2019.

)

/ 4) s
JL. ox F. A Antes.

SUSAN P. WATTERS
UNITED STATES DISTRICT JUDGE

 
